     Case 1:16-cv-03851-LTS-GWG Document 428 Filed 09/24/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
USVALDO CONTRERA, et al.,                                      :

                                                             :     ORDER
                          Plaintiffs,
                                                             :     16 Civ. 3851 (LTS) (GWG)
        -v.-

                                                             :
LEIBEL LEDERMAN, et al.,
                                                             :

                           Defendants.                         :
---------------------------------------------------------------X

GABRIEL W. GORENSTEIN, United States Magistrate Judge

        Section X.B of the revised settlement agreement should state that an objector has the
right “to request” to speak at the fairness hearing. For example, if there were too many requests,
the Court might potentially deny a request to speak. Otherwise, the Settlement Agreement is
acceptable.

        The Court found the notice to be written with too much legalese and difficult vocabulary
(starting with the first sentence). The claim form also seemed unclear. Attached are proposed
revisions. If any changes are problematic, the Court will be happy to consider counterproposals
for any of its changes. They may be presented by means of a letter filed on ECF. (The final
version of the notice should be formatted to not have any confusing page breaks.)

      If there are no further changes, the parties should submit a complete settlement
agreement with exhibits and a proposed order of approval.

        SO ORDERED.

Dated: September 24, 2020
       New York, New York
      Case 1:16-cv-03851-LTS-GWG Document 428 Filed 09/24/20 Page 2 of 14

                                       [Notice to Class Members who are Not Named Plaintiffs or Opt-Ins]


                                           IN THE
                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

                                Contrera v. Langer, 16 Civ. 3851 (GWG)


                             THIS IS AN OFFICIAL COURT NOTICE


If you worked as a Superintendent, Porter, Handyman and/or Rover
   at apartment buildings owned or managed by E&M Associates,
E&M Bronx, E&M Bronx Associates, LLC or Galil Management in
        New York City between May 23, 2010 and [INSERT
    PRELIMINARY APPROVAL DATE], you may be entitled to
            money from a class action lawsuit settlement.

  This notice is intended for _____________________ [insert name].
     The estimated amount of your payment is $_____________

 YOU CAN GET THIS PAYMENT ONLY IF YOU SEND IN THE
    CLAIM FORM THAT IS ATTACHED THIS NOTICE.


   PLEASE READ THIS NOTICE CAREFULLY TO LEARN ABOUT YOUR RIGHTS

             A federal court authorized this notice. This is not a solicitation from a lawyer.




1022793.12                                               1
      Case 1:16-cv-03851-LTS-GWG Document 428 Filed 09/24/20 Page 3 of 14

                                   [Notice to Class Members who are Not Named Plaintiffs or Opt-Ins]




This Notice is to tell you about the settlement of a class action lawsuit. This Notice has been
authorized by a federal court. It contains important information about how to make a claim for
payment or how to choose not to be included in the settlement.

The lawsuit was filed by workers at certain buildings against the owners or manager of the
buildings: E&M Associates, E&M Bronx, E&M Bronx Associates, LLC, Galil Management,
Irving Langer, Meyer Brecher, Leibel Lederman, and Aryeh Ginsberg. The workers are called
the “Plaintiffs.” The owners/managers are called the “Defendants”

The workers sued the owners/managers saying that the owners/managers had violated the law by
failing to pay overtime, minimum wages and other amounts. The owners/managers denied that
they had violated the law and say that they paid their employees correctly.

To avoid the risks of continuing with the lawsuit, the Plaintiffs and Defendants reached an
agreement to settle the case, which is called the Settlement. The defendants have agreed to
deposit $7,100,000.00 into a fund that will be used to pay current and former workers, as well as
to pay attorneys’ fees, special awards to certain plaintiffs, expenses to litigate the case, and the
expense of administering the settlement.

If the Court approves the settlement, and you do not exclude yourself from the case, you will
receive a payment based on the number of weeks you worked for Defendants, which will be
reported to taxing authorities. Based on initial estimates, which are subject to change, you will
receive $[      ]

Neither the attorneys for Plaintiffs nor Defendants can tell you what the consequences will be for
your tax situation if you accept this payment. If you need advice on your taxes, you should seek
your own personal tax advice before you respond to this Notice.

You must make certain choices now as explained on the next page:




1022793.12                                           2
        Case 1:16-cv-03851-LTS-GWG Document 428 Filed 09/24/20 Page 4 of 14

                                  [Notice to Class Members who are Not Named Plaintiffs or Opt-Ins]




YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT OF CLAIMS:


  SUBMIT A CLAIM           To get a payment, you must fill in the Claim Form that is
      FORM                 enclosed with this notice and return it to the Claims
                           Administrator as explained in Question 9 below. This is the
                           only way for you to receive a payment in this case. If you
                           want to receive money from this settlement, you must submit
                           the claim form by [90 days from mailing].


                           This is explained in Question 9 below.



     DO NOTHING            If you do nothing, you will not receive any payment and you
                           will give up your right to sue Defendants for wage claims
                           under state law.


                           If you exclude yourself from the settlement, you will not
        EXCLUDE            receive any payment from this settlement. Also, you will not
        YOURSELF           release the Defendants from any claims under either state or
                           federal law.

                           This is further explained in Questions 12-14 below.

                           If you exclude yourself from the settlement, you will not be
                           entitled to receive any payment from the settlement fund.

                           Write to the Court about why you object to the settlement. If
                           you exclude yourself from the settlement, you may not object.
         OBJECT            If you object in writing, you may also ask to speak in Court
                           about the fairness of the settlement. You may only ask to
                           speak about the fairness of the settlement if you file a timely
                           written objection to the settlement and if you do not exclude
                           yourself from the settlement.

                           This is further explained in Questions 17 and 18 below.

    •    These rights and options – and the deadlines to exercise them – are explained in this
         notice.




1022793.12                                          3
        Case 1:16-cv-03851-LTS-GWG Document 428 Filed 09/24/20 Page 5 of 14

                                    [Notice to Class Members who are Not Named Plaintiffs or Opt-Ins]



    •    The Court in charge of this case still has to decide whether to approve the settlement.
         Payments will be made only if the Court approves the settlement and after any appeals
         are resolved. Please be patient.

                               BASIC INFORMATION

 1. Why did I get this notice?

Defendants’ records state that you worked at one of the residential buildings allegedly owned or
managed by Defendants in New York City sometime between May 23, 2010 and [insert
preliminary approval date]. The Court ordered that you be sent this notice because you have a
right to know about a proposed settlement of a class action lawsuit, and about all of your options,
before the Court decides whether to approve the settlement. If the Court approves the settlement,
payments will be mailed to class members who submit a Claim Form on or by the deadline.

This notice explains the lawsuit, the settlement, your legal rights and what benefits are available.

The Court overseeing this case is the United States District Court for the Southern District of
New York. This lawsuit is known as Contrera, et al. v. Langer, et al., No. 16-cv-03851.

The individuals who filed the lawsuit are the “Plaintiffs.” Their attorneys are called “Class
Counsel.”

The “Defendants” are Irving Langer, Meyer Brecher, Leibel Lederman, Aryeh Ginzberg, E&M
Bronx Associates, Inc., E&M Bronx, and Galil Management LLC.

 2. What is this lawsuit about?

In this lawsuit, the Plaintiffs claim that the Defendants violated federal and state wage laws by
failing to pay minimum wage, failing to pay overtime and committing other violations of law.
The Defendants deny that they did anything wrong and deny they underpaid employees. In fact,
Defendants contend that they properly paid all employees correctly at all times, and believe their
documentation shows proper payments, notices and wage statements.

  3. What is a class action?

A class action is a lawsuit where one or more persons sue not only for themselves, but also for
other people who have similar claims. These other people are known as Class Members. In a
class action, one court resolves the issues for all Class Members, except for those who exclude
themselves from the Class. Judge Gabriel W. Gorenstein of the United States District Court for
the Southern District of New York is presiding over this class action. Judge Gorenstein has not
made any determination about who is right or wrong in this lawsuit.




1022793.12                                            4
      Case 1:16-cv-03851-LTS-GWG Document 428 Filed 09/24/20 Page 6 of 14

                                     [Notice to Class Members who are Not Named Plaintiffs or Opt-Ins]



4. Why is there a settlement?

Based upon Class Counsel’s evaluation of records produced by Defendants, their analysis of the
law and the substantial risks of continued litigation, including the possibility that the litigation, if
not settled now, might not result in any recovery whatsoever, or might result in a recovery that is
less favorable and that would not occur for several years, Class Counsel agreed to this proposed
settlement. The Court did not decide in favor of Plaintiffs or Defendants. Both sides believe they
would have won the case, but the Court did not make a decision or ruling in favor of either side.
Instead, both sides agreed to the Settlement. That way, they avoid the costs, delays and
uncertainties associated with a trial, and the people affected will get compensation. The original
plaintiffs in the suit and the attorneys think the settlement is best for all Class Members. Your
estimated portion of the settlement will be based on the number of weeks you worked during the
class period, after all service payments, attorneys’ fees, costs and administrative charges have
been paid out of the Settlement Fund.

You can obtain a copy of the Settlement from the Claims Administrator (as explained in
Paragraph 22, below).

                         WHO IS IN THE SETTLEMENT?

 5. How do I know if I am part of the settlement?

You are a member of the Class if you were identified as someone who works or worked for
Defendants as a Superintendent, Porter, Handyman and/or Rover during the Class Period as
defined above. The list of Class Members is Exhibit C to the Settlement Agreement. You can
obtain a copy of the Settlement from the Claims Administrator (as explained in Paragraph 22,
below).


  6. I’m still not sure if I am included.

If you think you received this notice in error, you can ask for free help. You can contact the
Settlement Claims Administrator as follows:

                                Contrera v. Langer, et al. Settlement
                                     Settlement Services Inc.
                                       Claims Administrator
                                     Post Office Drawer 1657
                                    Tallahassee, Florida 32302
                                      [insert phone number]
                                           [insert email]




1022793.12                                             5
       Case 1:16-cv-03851-LTS-GWG Document 428 Filed 09/24/20 Page 7 of 14

                                    [Notice to Class Members who are Not Named Plaintiffs or Opt-Ins]



             THE SETTLEMENT BENEFITS – WHAT YOU GET

7. What does the settlement provide?

Defendants have agreed to deposit $7,100,000.00 into a fund to be divided among current and
former employees who are covered by the settlement. The settlement fund also covers payments
to Class Counsel for attorneys’ fees and costs (estimated at $2,343,000), payments to the persons
who are plaintiffs in the suit for their service to the Class (up to $50,000.00), and the costs of
administering the settlement. The remaining amount, after attorneys’ fees and costs, service
payments and administrative fees have been deducted, will be divided among Class Members
based on the number of weeks they worked for Defendants during the relevant liability period.

  8.   How much will my payment be?

Based on the allocation formula that has been preliminarily approved by the Court, you will be
entitled to receive an estimated award of $[ insert amount         ] which will be reported to
taxing authorities in part on a W-2 form and in part on a form 1099. The formula for your
payment takes into account the number of weeks you worked during the relevant period. The
Settlement Agreement contains the exact allocation formula. You may obtain a copy of the
Settlement Agreement from the Settlement Administrator (as explained in Paragraph 22, below).

                           HOW YOU GET A PAYMENT

9. How can I get my payment?

To receive money from the settlement, you must return a properly completed and signed Claim
Form to the Claims Administrator which must be received by [90 days after the initial mailing of
the Notice to the Class]. The Claims Form is enclosed with this Notice.

You may return your completed Claim Form in the enclosed pre-paid envelope provided with
this Notice. If you no longer have the envelope, you can mail the properly completed and signed
Claim Form to the following address:

         Contrera v. Langer, et al. Settlement
         Settlement Services, Inc.
         Claims Administrator
         Post Office Drawer 1657
         Tallahassee, Florida 32302

You may also e-mail the completed form to the Claims Administrator at: [INSERT email
address].

You may also fax the completed form to the Claims Administrator at: [INSERT fax #].



1022793.12                                            6
      Case 1:16-cv-03851-LTS-GWG Document 428 Filed 09/24/20 Page 8 of 14

                                   [Notice to Class Members who are Not Named Plaintiffs or Opt-Ins]


If you wish to check that your claim form was received, you can call the Claims Administrator
at: _________________ or send an email to: ________________________________. It is
recommended that you call or email to confirm that your form was received about a week after
you mail it. If the Claims administrator does not receive the form, you will not get any payment.


10. When will I get my payment?

Before any payments are made, the Court must approve the settlement. The Court will hold a
hearing to determine whether to approve the settlement, as described in more detail in Paragraph
19. If the Court approves the settlement, there may be appeals after that. We cannot say when
these appeals will be resolved, and resolving them can take time, perhaps more than a year.
Please be patient.


11. What am I giving up to get a payment or stay in the Class?

Unless you exclude yourself (as explained in Paragraph 12 below), you will remain in the Class.
This means that you cannot sue, continue to sue or be part of any other lawsuit against
Defendants about the legal issues in this case and arising under New York wage and hour laws.
It also means that all of the Court’s orders will apply to you and legally bind you. In addition, if
you cash your settlement check, you will no longer have the right to sue or be part of any claims
against Defendants arising under the federal wage and hour laws (for example, claims arising
under the Fair Labor Standards Act).

         EXCLUDING YOURSELF FROM THE SETTLEMENT

If you don’t want to be part of the case or the Settlement, then you must take steps to get out.
This is called excluding yourself — or is sometimes referred to as “opting out” of the settlement
Class. If you opt out, it means you do not release any potential claims against Defendants. It
also means you will not receive a payment from this settlement,

12. How do I opt out of the settlement?

To exclude yourself from the settlement, you must send a letter by mail that includes the words,
“I opt out of the Contrera wage and hour settlement.” You must include your name, job title,
address, telephone number and signature. Your exclusion request must be postmarked no later
than [90 days after the initial mailing of notice to the class] and must be mailed to:

                              Contrera v. Langer, et al. Settlement
                              Settlement Services, Inc.
                              Claims Administrator
                              Post Office Drawer 1657
                              Tallahassee, Florida 32302



1022793.12                                           7
      Case 1:16-cv-03851-LTS-GWG Document 428 Filed 09/24/20 Page 9 of 14

                                   [Notice to Class Members who are Not Named Plaintiffs or Opt-Ins]


If you ask to be excluded, you will not get any settlement payment, and you cannot object to the
settlement. You will not be legally bound by anything that happens in this lawsuit. If you exclude
yourself from the lawsuit, you may not object to it.

 13. If I don’t exclude myself, do I have any wage and hour claims against Defendants?

No. Unless you exclude yourself, you will release all wage and hour claims against Defendants.
Remember, the exclusion deadline is [90 days after the initial mailing of the notice to the
class].

14. If I exclude myself, can I get money from this settlement?

No. If you exclude yourself, you will not receive any money from this lawsuit.


 15. Do I have a lawyer in this case?

The Court has appointed the lawyers at Rapaport Law Firm, PLLC, Miller Law, PLLC and
Winebrake & Santillo, LLC to represent you and all Class Members. These lawyers are called
“Class Counsel.” You will not be charged for these lawyers. You do not need to retain your own
lawyer in order to participate as a Class Member. If you do not opt out of the Class and want to
be represented by your own lawyer, you may hire one at your own expense.

16. How will the lawyers be paid?

Class Counsel will ask the Court to approve payment of up to $2,343,000.00 from the settlement
fund as reimbursement for their out-of-packet costs and for attorneys’ fees. These fees would
compensate Class Counsel for work that they have performed in this case. The cost of the
settlement administrator will also come from the settlement fund. Class Counsel will also ask
the Court to approve payments amounting to $50,000.00 to the plaintiff who joined the lawsuit in
recognition of the risks they took and their service to the Class. The Court may decide to award
less than these amounts.

                    OBJECTING TO THE SETTLEMENT

You can tell the Court that you don’t agree with the settlement or some part of it.

 17. How do I tell the Court that I don’t like the settlement?

You can object to the settlement if you don’t like any part of it. You can give reasons why you
think the Court should not approve it. The Court will consider your views. To object, you must
send a letter by mail that includes the words “I object to the settlement in the Contrera v. Langer
et al., wage and hour litigation.” as well as all reasons for the objection. Be sure to include your
name, job title, address, telephone number and your signature. Mail the objection to:



1022793.12                                           8
     Case 1:16-cv-03851-LTS-GWG Document 428 Filed 09/24/20 Page 10 of 14

                                   [Notice to Class Members who are Not Named Plaintiffs or Opt-Ins]


                               Contrera v. Langer, et al. Settlement
                                    Settlement Services Inc.
                                      Claims Administrator
                                    Post Office Drawer 1657
                                   Tallahassee, Florida 32302
                                     [insert phone number]
                                          [insert email]

Your letter must be postmarked no later than [90 days after the initial mailing of the notice to
the class].

  18. What’s the difference between objecting and excluding?

Objecting is simply telling the Court that you don’t like something about the settlement. You
can object only if you stay in the Class. Excluding yourself is telling the Court that you don’t
want to be part of the Class. If you exclude yourself, you are not allowed to object because the
case no longer affects you.

                            THE FAIRNESS HEARING

The Court will hold a “Fairness Hearing” to decide whether to approve the settlement. You may
attend and you may ask to speak, but you don’t have to. If you wish to bring anything to the
Court’s attention about the settlement, you should provide it in writing to the Claims
Administrator according to paragraph 17 above, who will provide your letter to the Court before
the Fairness Hearing.

19. When and where will the Court decide whether to approve the settlement?

The Court will hold the Fairness Hearing on [ insert date] , 2020 at [ insert time                ]
a.m./p.m., at the United States District Court for the Southern District of New York, 500 Pearl
Street, New York, New York in Courtroom 6-B to decide whether to approve the settlement.
Please contact Class Counsel before the hearing if you would like to attend it, as the location and
date of the hearing may change.

At this Hearing the Court will consider whether the settlement is fair. If there are objections, the
Court will consider them. The Court may also listen to people who have asked to speak at the
Hearing prior to the Hearing date. After the Hearing, the Court will decide whether to approve
the settlement. We do not know how long these decisions will take.

 20. Do I have to come to the hearing?

No. Class Counsel will answer questions the Court may have. But you are welcome to come at
your own expense. If you send an objection, you don’t have to come to Court to talk about it.
As long as you mailed your written objection on time, the Court will consider it. You may also
pay your own lawyer to attend, but it is not necessary.


1022793.12                                           9
     Case 1:16-cv-03851-LTS-GWG Document 428 Filed 09/24/20 Page 11 of 14

                                   [Notice to Class Members who are Not Named Plaintiffs or Opt-Ins]




21. May I speak at the hearing?

If you file a timely Objection to the Settlement, you may ask the Court for permission to speak at
the Fairness Hearing. To do so, you must include the words “I wish to speak at the Fairness
Hearing” in your written objection, which must be filed according to the procedure described in
Paragraph 17, above. You will be informed in advance whether you will be permitted to speak.
If permitted to speak, your testimony at the Fairness Hearing must be limited to those reasons
that are included in your written objection. You cannot speak at the Hearing if you exclude
yourself from the settlement.

                      GETTING MORE INFORMATION

22. Are there more details about the settlement?

This notice summarizes the proposed settlement. More details are in the Settlement Agreement.
You can get a copy of the Settlement Agreement by sending a request, in writing, to:

                              Contrera v. Langer, et al. Settlement
                                   Settlement Services Inc.
                                     Claims Administrator
                                   Post Office Drawer 1657
                                  Tallahassee, Florida 32302
                                    [insert phone number]
                                         [insert email]


  23. How do I get more information?

If you have other questions about the settlement, you can contact the Settlement Claims
Administrator at

                              Contrera v. Langer, et al. Settlement
                                   Settlement Services Inc.
                                     Claims Administrator
                                   Post Office Drawer 1657
                                  Tallahassee, Florida 32302
                                    [insert phone number]
                                         [insert email]

You can also contact Class Counsel at the addresses and/or telephone numbers below.

Rapaport Law Firm, PLLC
Marc Rapaport, Esq.
One Penn Plaza, Suite 2430


1022793.12                                           10
     Case 1:16-cv-03851-LTS-GWG Document 428 Filed 09/24/20 Page 12 of 14

                             [Notice to Class Members who are Not Named Plaintiffs or Opt-Ins]


New York, New York 10119
(212) 382-1600
mrapaport@rapaportlaw.com

DATED: [                    ] , 2020




1022793.12                                     11
     Case 1:16-cv-03851-LTS-GWG Document 428 Filed 09/24/20 Page 13 of 14

[Claim Form for Class Members Who are Not Named Plaintiffs or Opt-ins]

                              Re: Contrera v. Langer, et al. Settlement

                                CLAIM FORM AND RELEASE



            THIS FORM IS INTENDED FOR _____________________ [INSERT NAME]. IT IS ESTIMATED
            THAT YOU ARE ENTITLED TO APPROXIMATELY: $_________________

To receive a payment in the case of Contrera, et al. v. Langer, et al., Docket No. 16-cv-03851-
GWC (the “Litigation”), you must sign and date this Claim Form and Release on the next page
and return it to [CLAIMS ADMINISTRATOR]. It must be postmarked or received by [90
DAYS FOLLOWING INITIAL MAILING], and must be sent to the following address:
                                    Settlement Services, Inc.
                             Re: Contrera v. Langer, et al. Settlement
                                    Post Office Drawer 1657
                                   Tallahassee, Florida 32302

This form may also be emailed to _______________ or faxed to _____________________.

We also ask that you fill in the box below with your telephone number and email address so that
we may contact you more easily in the future.


TO BE FILLED OUT BY ADMINISTRATOR:                  EMPLOYEE—FILL IN (I) YOUR TELEPHONE
                                                    NUMBER AND EMAIL ADDRESS: AND (II) NOTE
NAME: _____________________________                 ANY CHANGES OR CORRECTIONS TO YOUR
                                                    NAME OR ADDRESS AS SHOWN AT LEFT:
ADDRESS: __________________________
CITY, STATE,                                        TEL. (     ) ___________________________
                                                        AREA CODE    TELEPHONE NUMBER
ZIP: _____________________________
                                                    EMAIL: ______________________________
                                                    CHANGES TO NAME OR MAILING ADDRESS (IF ANY):

                                                    ______________________________

                                                    ______________________________

                                                    ______________________________




1022656.1
     Case 1:16-cv-03851-LTS-GWG Document 428 Filed 09/24/20 Page 14 of 14

[Claim Form for Class Members Who are Not Named Plaintiffs or Opt-ins]


                                   CHANGES OF ADDRESS

It is your responsibility to keep a current address, telephone number and email address on file
with the Settlement Claims Administrator and/or Class Counsel. Please make sure to notify
[CLAIMS ADMINISTRATOR] and/or Class Counsel of any changes.


THIS FORM MUST BE RECEIVED OR POSTMARKED NO LATER THAN [DATE – 90
Days after mailing].


        By my signature below I fully, finally, and forever completely settle, compromise,
release, and discharge released Defendants from any and all past and present wage and hour
claims, causes of action, disputes, demands, rights, liabilities, expenses, attorneys’ fees and
wage-related damages of any kind whatsoever, whether at common law, pursuant to any statute,
ordinance, or regulation, in equity or otherwise, and whether arising under federal, state, local or
other applicable law (including, but not limited to, the FLSA, 29 U.S.C. § 201, et seq., and the
New York Labor Law) arising prior to the Final Approval Date. Such wage and hour claims
include, for example: (1) wage claims asserted in or reasonably related to the Litigation; (2)
claims for unpaid regular, straight time or overtime wages, minimum wages, late payment of
wages, vacation, commissions, bonuses.

      I understand that I will be represented by Rapaport Law Firm, PLLC, Miller Law, PLLC
and Winebrake & Santillo, LLC (Class Counsel) unless I designate counsel of my choice.

        By signing this Claims Form and Release, I hereby consent to become a party in this
action and authorize the Claims Administrator or Class Counsel or my designated counsel to file
this Form with the Court.




DATE                                                 NAME


                                                     SIGNATURE



To obtain payment, you must put your signature and the date in the box above.




1022656.1
